ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Bristol General Contractors, LLC                ) ASBCA No. 62452
                                                )
Under Contract No. FA4803-14-C-0021             )

APPEARANCES FOR THE APPELLANT:                     Jonathan A. DeMella, Esq.
                                                   Anne Marie Tavella, Esq.
                                                    Davis Wright Tremaine LLP
                                                    Anchorage, AK

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Deputy Chief Trial Attorney
                                                   Michael J. Farr, Esq.
                                                   Jason R. Smith, Esq.
                                                    Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: February 18, 2022



                                                LAURA EYESTER
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62452, Appeal of Bristol General
Contractors, LLC, rendered in conformance with the Board’s Charter.

       Dated: February 18, 2022



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals